--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS made as of the 27 day of February, 2014.

AMONG:

  BLOX, INC., a corporation incorporated under the laws of the State of Nevada


  (the “Company”)

AND:

  ROBERT ABENANTE, an individual having an address of 600 – 666 Burrard Street,
BC V6C 3P6


  (the “Consultant”)

AND:

  CLARK WILSON LLP, of 900 – 885 West Georgia Street, Vancouver, BC V6C 3H1


  (the “Escrow Agent”)

WHEREAS:

A.    The Company has entered into a Consulting Agreement (the “Consulting
Agreement”) with the Consultant, whereby the Consultant has agreed to provide
certain services in consideration for, among other things, the issuance of:

  (a) 9,233,860 shares of common stock in the capital of the Company (the
“Initial Share”) and warrants (the “Warrants”) to purchase up to 8,000,000
shares (the “Warrant Shares”), and


  (b) up to 10% of the total number of shares of common stock in the capital of
the Company (the “Quivira Shares”) and securities of the Company (the “Quivira
Securities”) that are otherwise exercisable or convertible into shares
(the “Quivira Securities Shares”) that are issued in connection with the
acquisition by the Company of Quivira Gold Ltd. from the shareholder thereof
(the “Quivira Transaction”) on a fully-diluted basis which issuance will occur
on the closing date of the Quivira Transaction (the “Quivira Closing Date”);

B.                                         Pursuant to the terms of the
Consulting Agreement, the Company and the Consultant have agreed that the
Initial Shares, the Warrant Shares, and any Quivira Shares or Quivira Securities
Shares issuable to the Consultant  (the “Escrowed Securities”) are to be held in
escrow pursuant to the terms of this Agreement;

--------------------------------------------------------------------------------

- 2 -

C.                                         The Company and the Consultant wish
to appoint the Escrow Agent to accept, hold and deliver the Escrowed Securities
pursuant to the terms of this Agreement; and

D.                                        The Company and the Consultant have
agreed that the Escrowed Securities will be held by the Escrow Agent and
released only in accordance with the terms of this Agreement.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1. INTERPRETATION


1.1 In this Agreement:


  (a) the headings have been inserted for convenience of reference only and in
no way define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;


  (b) all references to any party, whether a party to this Agreement or not,
will be read with such changes in number and gender as the context or reference
requires; and


  (c) when the context hereof makes it possible, the word “person” includes in
its meaning any firm and any body corporate or politic.


2. DEPOSIT INTO ESCROW


2.1 The Company and the Consultant will undertake all acts to deliver the
Escrowed Securities and the requisite number of stock power of attorneys to
reflect the number of share certificates deposited, signature guaranteed as
required by the transfer agent of the Company (the “PAs”) to the Escrow Agent. 
The Escrow Agent will hold the Escrowed Securities and the PAs in escrow subject
to the terms and conditions of this Agreement.


2.2 The Consultant and the Company agree that any Warrant Shares issued upon the
exercise of the Warrants that have not been released from escrow will be
delivered to the Escrow Agent.


2.3 The Consultant and the Company agree that any Quivira Securities Shares
issued upon the exercise of the Quivira Securities that have not been released
from escrow will be delivered to the Escrow Agent.


3. ESCROW PROVISIONS


3.1 The Company and the Consultant hereby direct the Escrow Agent to retain the
Escrowed Securities and the PAs and not to cause anything to be done to release
the same from escrow except in accordance with this Agreement.  The Escrow Agent
accepts its responsibilities hereunder and agrees to perform them in accordance
with the terms hereof.


--------------------------------------------------------------------------------

- 3 -

3.2 Unless prohibited by an order of a court of competent jurisdiction and
subject to Section 3.4, the Escrow Agent will release from escrow and deliver to
the Consultant the number of Initial Shares and Warrant Shares as equal to:


  (a) 25% of the Initial Shares and Warrant Shares, if any, on the Start Date
(as defined in the Consulting Agreement);


  (b) 25% of the Initial Shares and Warrant Shares, if any, on the date that is
six months from the Start Date;


  (c) 25% of the Initial Shares and Warrant Shares, if any, on the date that is
12 months from the Start Date; and


  (d) 25% of the Initial Shares and Warrant Shares, if any, on the date that is
18 months from the Start Date.


3.3 Unless prohibited by an order of a court of competent jurisdiction and
subject to Section 3.4, the Escrow Agent will release from escrow and deliver to
the Consultant the number of Quivira Shares and Quivira Securities Shares as
equal to:


  (a) 25% of the Quivira Shares and Quivira Securities Shares, if any, on the
Quivira Closing Date;


  (b) 25% of the Quivira Shares and Quivira Securities Shares, if any, on the
date that is six months from the Quivira Closing Date;


  (c) 25% of the Quivira Shares and Quivira Securities Shares, if any, on the
date that is 12 months from the Quivira Closing Date; and


  (d) 25% of the Quivira Shares and Quivira Securities Shares, if any, on the
date that is 18 months from the Quivira Closing Date.


3.4 In the event that the Company informs the Escrow Agent that the Consultant
does not hold the position of Chief Executive Officer of the Company, or another
executive officer position or director with the Company or an affiliate of the
Company, then:


  (a) all Escrowed Securities and the PAs not released from escrow shall be
delivered by the Escrow Agent to the Company and upon receipt thereof, the
Company shall promptly return such shares to treasury for cancellation without
consideration in accordance with NRS 78.211; and


  (b) all Warrants or Quivira Securities shall be terminated and the Consultant
may not exercise the Warrants or Quivira Securities.


3.5 The Escrow Agent will release any remaining PAs to the Consultant when all
of the Escrowed Securities have been released.


--------------------------------------------------------------------------------

- 4 -

4. ESCROW AGENT


4.1 In exercising the rights, duties and obligations prescribed or confirmed by
this Agreement, the Escrow Agent will act honestly and in good faith and will
exercise that degree of care, diligence and skill that a reasonably prudent
person would exercise in comparable circumstances.


4.2 The Company and the Consultant agree from time to time and at all times
hereafter well and truly to save, defend and keep harmless and fully indemnify
the Escrow Agent, its successors and assigns from and against all loss, costs,
charges, suits, demands, claims, damages and expenses which the Escrow Agent,
its successors or assigns may at any time or times hereafter bear, sustain,
suffer or be put unto for or by reason or on account of its acting pursuant to
this Agreement or anything in any manner relating thereto or by reason of the
Escrow Agent’s compliance in good faith with the terms hereof.


4.3 In case proceedings should hereafter be taken in any court respecting the
Escrowed Securities, the Escrow Agent will not be obliged to defend any such
action or submit its rights to the court until it has been indemnified by other
good and sufficient security in addition to the indemnity given in section 4.2
against its costs of such proceedings.


4.4 The Escrow Agent will have no responsibility in respect of loss of the
Escrowed Securities except the duty to exercise such care in the safekeeping
thereof as it would exercise if the Escrowed Securities belonged to the Escrow
Agent.  The Escrow Agent may act on the advice of counsel but will not be
responsible for acting or failing to act on the advice of counsel.


4.5 The Escrow Agent will not be bound in any way by any contract between the
other parties hereto whether or not it has notice thereof or of its terms and
conditions and the only duty, liability and responsibility of the Escrow Agent
will be to hold the Escrowed Securities and the PAs as herein directed and to
pay and deliver the same to such persons and other such conditions as are herein
set forth.  The Escrow Agent will not be required to pass upon the sufficiency
of any of the Escrowed Securities to ascertain whether or not the person or
persons who have executed, signed or otherwise issued or authenticated the said
documents have authority to so execute, sign or authorize, issue or authenticate
the said documents or any of them, or that they are the same persons named
therein or otherwise to pass upon any requirement of such instruments that may
be essential for their validity, but it shall be sufficient for all purposes
under this Agreement insofar as the Escrow Agent is concerned that the said
documents are deposited with it as herein specified by the parties executing
this Agreement with the Escrow Agent.


4.6 In the event that the Escrowed Securities are attached, garnished or levied
upon under any court order, or if the delivery of such property is stayed or
enjoined by any court order or if any court order, judgment or decree is made or
entered affecting such property or affecting any act by the Escrow Agent, the
Escrow Agent may, in its sole discretion, obey and comply with all writs,
orders, judgments or decrees so entered or issued, whether with or without
jurisdiction, notwithstanding any provision of this Agreement to the contrary. 
If the Escrow Agent obeys and complies with any such writs, orders, judgments or
decrees, it will not be liable to any of the parties hereto or to any other
person, form or corporation by reason of such compliance, notwithstanding that
such writs, orders, judgments or decrees may be subsequently reversed, modified,
annulled, set aside or vacated.


--------------------------------------------------------------------------------

- 5 -

4.7 Except as herein otherwise provided, the Escrow Agent is authorized and
directed to disregard in its sole discretion any and all notices and warnings
which may be given to it by any of the parties hereto or by any other person,
firm, association or corporation.  It will, however, at its sole discretion,
obey the order, judgment or decree of any court of competent jurisdiction, and
it is hereby authorized to comply with and obey such orders, judgments or
decrees and in case of such compliance, it shall not be liable by reason thereof
to any of the parties hereto or to any other person, firm, association or
corporation, even if thereafter any such order, judgment or decree may be
reversed, modified, annulled, set aside or vacated.


4.8 If the Escrow Agent receives any valid court order contrary to the
instructions contained in this Agreement, the Escrow Agent may continue to hold
the Escrowed Securities and the PAs until the lawful determination of the issue
between the parties hereto.


4.9 If written notice of protest is made by the Company or the Consultant to the
Escrow Agent to any action contemplated by the Escrow Agent under this
Agreement, and such notice sets out reasons for such protest, the Escrow Agent
may at its sole discretion continue to hold the Escrowed Securities and the PAs
until the right to the documents is legally determined by a court of competent
jurisdiction or otherwise.


4.10 The Escrow Agent may resign as Escrow Agent by giving not less than five
(5) days’ notice thereof to the Company and the Consultant.  The Company and the
Consultant may terminate the Escrow Agent by giving not less than five (5) days’
notice to the Escrow Agent.  The resignation or termination of the Escrow Agent
will be effective and the Escrow Agent will cease to be bound by this Agreement
on the date that is five (5) days after the date of receipt of the termination
notice given hereunder or on such other date as the Escrow Agent, the Company
and the Consultant may agree upon.  All indemnities granted to the Escrow Agent
herein will survive the termination of this Agreement or the termination or
resignation of the Escrow Agent.  In the event of termination or resignation of
the Escrow Agent for any reason, the Escrow Agent shall, within that five (5)
days’ notice period deliver the Escrowed Securities and the PA to the new escrow
agent to be named by the Company and the Consultant.


4.11 Notwithstanding anything herein to the contrary, the Escrow Agent may act
upon any written instructions given jointly by the Company and the Consultant.


4.12 Notwithstanding anything to the contrary contained herein, in the event of
any dispute arising between the Company and the Consultant, this Agreement or
any matters arising thereto, the Escrow Agent may in its sole discretion deliver
and interplead the Escrowed Securities and the PAs into court and such delivery
and interpleading will be an effective discharge to the Escrow Agent.


5. FEES


5.1 The Company will pay all of the compensation of the Escrow Agent and will
reimburse the Escrow Agent for any and all reasonable expenses, disbursements
and advances made by the Escrow Agent in the performance of its duties
hereunder, including reasonable fees, expenses and disbursements incurred by its
counsel.


--------------------------------------------------------------------------------

- 6 -

6.

GENERAL


6.1 Except as herein otherwise provided, no subsequent alteration, amendment,
change, or addition to this Agreement will be binding upon the parties hereto
unless reduced to writing and signed by the parties.


6.2 This Agreement will enure to the benefit of and be binding upon the parties
and their respective heirs, executors, administrators and successors.


6.3 The parties will execute and deliver all such further documents, do or cause
to be done all such further acts and things, and give all such further
assurances as may be necessary to give full effect to the provisions and intent
of this Agreement.


6.4 This Agreement will be governed by and construed in accordance with the laws
of the Province of British Columbia and applicable federal laws related thereto.


6.5 Any notice required or permitted to be given under this Agreement will be in
writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail, the notice to the following
address:


  (a) If to the Company:


  Blox, Inc.
600 – 666 Burrard Street
Vancouver, BC V6C 3P6


  Attention: President
Telephone: 1 604 688 3899
Facsimile: 1 604 688 3896


  (b) If to the Consultant:


  Robert Abenante
600 – 666 Burrard Street
Vancouver, BC V6C 3P6


  Attention: Robert Abenante
Telephone: 1 604 688 3899
Facsimile: 1 604 688 3896


--------------------------------------------------------------------------------

- 7 -

  (c) If to the Escrow Agent:


  Clark Wilson LLP
Barristers and Solicitors
900 – 885 West Georgia Street
Vancouver, British Columbia
Canada V6C 3H1


  Fax: (604) 687-6314


  Attention: Cam McTavish

(or to such other address as any party may specify by notice in writing to
another party).  Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day will be deemed conclusively to have been
effectively given on the day the notice was delivered, or the electronic
communication was successfully transmitted, as the case may be.  Any notice sent
by prepaid registered mail will be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice will not be effectively given until actually delivered.

6.6 Time is of the essence of this Agreement.


6.7 It is understood and agreed by the parties to this Agreement that the only
duties and obligations of the Escrow Agent are those specifically stated herein
and no other.


6.8 This Agreement may be executed in one or more counterparts, all of which
will be considered one and the same agreement and will become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties, it being understood that all parties need not sign the same
counterpart.  This Agreement may be executed by delivery of executed signature
pages by fax and such fax execution will be effective for all purposes.

[Signature page to follow]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have caused this Escrow Agreement to be executed
as of the day and year first written above.

BLOX, INC.

Per: “Ronald Renne”         
Name: Ronald Renne
Title:   President and CEO


SIGNED by ROBERT ABENANTE in the presence of:

“signed”                                                               
           
Signature
                            
                                                               
Print Name
                            
                                                               
Address
                            
                                                               

                            
                                                               
Occupation )
)
)
)
)
)
)
)
)
)
)
)
) “Robert Abenante”
Robert Abenante

CLARK WILSON LLP

Per: “Signed”        
Partner


--------------------------------------------------------------------------------